Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-12, 14, and 16-23 are allowed.

Response to Arguments
Applicant’s arguments, see page 11 of the remarks, filed 8 December 2021, with respect to the rejections of independent claims 1 and 12 under 35 USC 102 have been fully considered and are persuasive.  The rejections of claims 1, 3, 5-12, 14, and 16-23 under 35 USC 102 or 35 USC 103 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 3, 5-12, 14, and 16-23 are allowable.
Independent claim 1 has been amended to include the previously deemed allowable subject matter from dependent claim 4 and the limitations from intervening claim 2.
Independent claim 12 has been amended to include the previously deemed allowable subject matter from dependent claim 15 and the limitations from intervening claim 13.
See the office action mailed 14 September 2021 for the statement of reasons for the indication of allowable subject matter for previous claims 4 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/17/2021